



COURT OF APPEAL FOR ONTARIO

CITATION: Vitucci v. Dimakis, 2020 ONCA 601

DATE: 20200923

DOCKET: M51648 (C67888)

Doherty, Hoy and Jamal JJ.A.

BETWEEN

William Vitucci and Cathleen
    Vitucci

Plaintiffs/Respondents

and

Theoktiti Dimakis

Defendant/Appellant

Michael J. Valente, for the moving
    party (respondents)

K. Dimakis, appearing on behalf of
    Theoktiti Dimakis

Heard: By videoconference

A motion to quash the appeal brought
    from the order of Justice M.J. Donohue of the Superior Court of Justice, dated
    December 3, 2019.

REASONS FOR DECISION

[1]

The moving parties accept the appeal is properly
    brought in this court, but argue some of the relief claimed is not available.
    The moving parties may be correct, however, we see no value in addressing this
    issue separately on a preliminary motion before a panel. The moving parties may
    raise this issue as part of their response on the appeal.

[2]

The security for costs motion brought by the
    moving parties would normally be dealt with by a single judge. The moving parties
    have piggybacked this motion on their unsuccessful motion to quash parts of the
    appeal. We will, nonetheless, address the merits of this motion.

[3]

On the material, the moving parties have made
    out a case for security for costs under r. 61.06(1)(a). The responding party
    admittedly is impecunious. The appeal is from an order allowing the moving parties
    (plaintiffs) to discontinue their action. There is good reason to think the
    appeal is frivolous. Moreover, the various motions brought by the appellant in
    the course of the action, and the spin off litigation commenced by the
    appellant, indicate the appeal is also vexatious.

[4]

We order the appellant to post security for
    costs in an acceptable form in the amount of  $15,000. The security is to be
    posted within 30 days of the release of this endorsement.

[5]

Success on the motions is divided. No costs.

Doherty J.A.

Alexandra Hoy J.A.

M. Jamal J.A.


